Case 6:19-bk-05155-KSJ Doc139 Filed 12/11/19 Page1iof4

 

 

 

AMENDED

Fill in this information to identify your case:
Debtor 4 Diego L Ospina

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Middle District of Florida
Case number _6:19-bk-05155-KSJ Check if this is an

(If known) amended filing

 

 

Official Form 106Sum

 

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Ean Summarize Your Assets

Your assets
Value of what you own

| 1. Schedule A/B: Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from Schedule A/B....c.ccccessssvesevessvscenssevssneerssesnssoseseneoseaveceesnsssecessasennessseseceesnensersnnees $705,821.00 _
1b. Copy line 62, Total personal property, from Schedule A/B......scssecsssesssssessssescssssssseesesvsssavesesuesueeceneseeseseaneneeeeneeesenseeaeeeees $88,795.53
1c. Copy line 63, Total of all property ON SCHECUIC A/B ......ecccseccencccesseeeeseeeeeeeeeseeeeeseeseccenaesseseeesseessauecssnessesessassaseeesaeesneess $794,616.53

 

 

 

| Part 2: | Summarize Your Liabilities

Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............. $ 1,263,353.17__

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e Of SChEQUIe E/F .......cccecesteeeeseeeesteeeeeeeneaes

$668,167.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F..........cceseceeeseeeneeteneeeeeee

+ $803,298.94

 

 

 

 

 

Your total liabilities $2,734,819.11
| Part 3: | Summarize Your Income and Expenses
_ 4. Schedule |: Your Income (Official Form 1061)
Copy your combined monthly income from line 12 Of SCHEQUIE Io... .ccecceeceetecececsseseeseeeeseeeaeceeceeecaeeeaeccaeeceaeeseseeeesaeesseeees $0.00
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c Of SCHEGUIC J .....cceccccesesscessesseeeseeecccseeaeccsecesecesesesscesscsuecsseccseecesecesseessentesseeses $0.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Case 6:19-bk-05155-KSJ Doc139 Filed 12/11/19 Page 2of4
AMENDED

Diego L Ospina 6:19-bk-05155-KSJ
Debtor 1 Case number (if known),
First Name Middle Name Last Name

Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

LL] No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
Yes

 

7. What kind of debt do you have?

QO) Your debts are primarily consumer debts. Consumer debts are those “incurred by an individuat primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

8. From the Statement of Your Current Monthly Income. Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:

. oo . 0.00

9a. Domestic support obligations (Copy line 6a.) $
. . 668,167.00

9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
; 0.00

9d. Student loans. (Copy line 6f.) $
Ye. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.)

0.00

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy fine 6h.) +$

| Qg. Total. Add lines 9a through $f. $ 668,167.00

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Case 6:19-bk-05155-KSJ Doc139 Filed 12/11/19 Page 3of4

In re:
Diego L. Ospina,

Debtor.

Pursuant to Local Rule 1009-1(b), the Debtor gives notice that the following creditors are
hereby deleted from the Debtor’s Schedule D (Doc. 74), because these creditors are creditors of

the joint Debtor, Maria C. Ospina- Arbelaez, when the case was originally filed as Case No.: 6:18-

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
www.flmb.uscourts.gov

/

AMENDED SCHEDULE D

(Deleted Creditors)

bk-03304-KSJ and are not creditors of Diego L. Ospina:

Schedule D (deleted creditors from Doc. 74):

Case No. 6:19-bk-05155-KSJ
Chapter 7

 

Part No.

Creditor name and address

Last 4 digits of
account number

 

2.1

Chrysler Financial /TD
Auto Finance
PO Box 9223

Farmington Hills, MI 48333

4247

 

2.10

Santander Consumer USA
PO Box 961275
Fort Worth, TX 76161

1000

 

2.7

 

 

One Main Financial
Breanne N. Glenn
Bankruptcy Specialist
PO Box 3251
Evansville, IN 47731

 

7378

 

 
Case 6:19-bk-05155-KSJ Doc139 Filed 12/11/19 Page4of4

DECLARATION UNDER PENALTY OF PERJURY
Under penalty of perjury, I declare that I have read the amended summary and amended

schedules filed with this declaration and that they are true and correct.

“»

< Dated: j2-[ 1 [2014

Diego L. Ospina

 

CERTIFICATE OF SERVICE

I certify that on December 11, 2019 the foregoing document was served via first-class mail,
postage prepaid, on the following parties:

Chrysler Financial /TD Auto Finance
PO Box 9223
Farmington Hills, MI 48333

Santander Consumer USA
PO Box 961275
Fort Worth, TX 76161

Kenneth D. (Chip) Herron, Jr.
Florida Bar No. 699403
